Citation Nr: 0614027	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable disability rating for chronic 
tonsillitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to July 1946, 
and from September 1948 to April 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied the veteran's claim of entitlement to 
a compensable rating for chronic tonsillitis.  The veteran 
perfected an appeal of this issue.  In August 2004 the Board 
remanded the claim for further development.  The case has now 
been returned to the Board for disposition.  


FINDING OF FACT

The veteran's chronic tonsillitis is not manifested by 
hoarseness, with inflammation of cords or mucous membrane.


CONCLUSION OF LAW

The criteria for an increased evaluation for chronic 
tonsillitis have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.97, Diagnostic Code 
6516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2004 letter, the VA Appeals 
Management Center provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a September 2002 
Statement of the Case (SOC), and October 2005, November 2005 
and January 2006 Supplemental Statements of the Case (SSOC).  
These documents provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service treatment 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions; 
service medical records; VA medical records; VA examination 
reports; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern 
and past medical reports do not take precedence over current 
findings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Id.  

Chronic tonsillitis is rated analogous to chronic laryngitis 
pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  See 38 C.F.R. §§ 4.20, 4.27 
(2005).  In order to establish a 10 percent rating, the 
schedular criteria require evidence of hoarseness, with 
inflammation of cords or mucous membrane.  A disability 
rating of 30 percent requires evidence of hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (2005).

In this case, the clinical findings demonstrated no evidence 
of hoarseness on evaluation.  VA treatment reports dated in 
January, June and October 2001 noted that the veteran's 
speech was unremarkable and had a normal tone.  A June 2001 
VA outpatient treatment note indicated that the veteran 
presented with complaints of swallowing problems which 
persisted after his non-service connected stroke.  

The VA examination report from October 2004 showed no 
hoarseness or inflammation of the throat.  The VA examiner 
noted that the veteran had some problems with his speech 
following a cerebrovascular accident, which affected his 
ability to swallow.  The examiner noted that the veteran's 
problems swallowing had nothing to do with his absent 
tonsils.  The examiner concluded that there was no evidence 
of any abnormality or disability due to the veteran's 
tonsils.  

A November 2005 computed axial tomography (CT) scan of the 
head was normal.  

The Board acknowledges the veteran's complaints of constant 
sore throat and hoarseness, but none of the objective medical 
evidence reveals complaints, treatment or a diagnosis of 
hoarseness or any residual of tonsillitis.  Therefore, a 10 
percent evaluation is not warranted for chronic tonsillitis 
under Diagnostic Code 6516. 

As for other diagnostic codes, the veteran's residuals of a 
tonsillectomy do not demonstrate stenosis of the larynx or 
speech impairment to warrant an evaluation under Diagnostic 
Code 6520 or aphonia under Diagnostic Code 6519.  38 C.F.R. 
§ 4.97.  As noted above, the VA examiner found no residuals 
pertaining to the veteran's tonsils.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1)  
(2004).  The evidence does not show that the veteran has been 
frequently hospitalized for chronic tonsillitis.  In 
addition, in the absence of objective evidence of any 
residuals, the evidence does not show that chronic 
tonsillitis has caused marked interference with employment.  
The veteran lives and works on his own farm.  He has not 
suggested that he missed work due to his chronic tonsillitis.  
In fact the October 2004 VA examiner noted that the veteran 
had no documented occurrences of tonsillitis since his 1954 
tonsillectomy.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that referral to for 
consideration of an extraschedular rating is not appropriate.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a compensable rating for tonsillitis is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


